PER CURIAM:
CERTIFICATE FROM THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT TO THE SUPREME COURT OF TEXAS, PURSUANT TO THE TEXAS CONSTITUTION ART. 5, § 3-C AND TEX. R.APP.P. 114
TO THE SUPREME COURT OF TEXAS AND THE HONORABLE JUSTICES THEREOF:
1. STYLE OF THE CASE
The style of the case in which this certificate is made is John G. Sonnier and Hope Sonnier, Plaintiff-Appellants v. Chisholm-Ryder Company, Inc., Unipunch Products, Inc., 3800 Highland, Inc. and Premax Limited Partnership of Niagara Falls; Defendants-Appellees, Case No. 93-7677, in the United States Court of Appeals for the Fifth Circuit, on appeal from the United States District Court for the Southern District of Texas. This case involves a determinative question of state law and jurisdiction of the case in the federal courts is based solely on diversity of citizenship. After a motion by the parties, the Fifth Circuit has decided to certify this question to the Honorable Justices of the Texas Supreme Court.
2. STATEMENT OF THE CASE
We refer the Honorable Justices to the dissent from certification, below, for the facts of this case.
3.QUESTION CERTIFIED
Whether a person or entity that manufactures a tomato chopping machine “constructs ... an improvement to real property” for the purpose of qualifying for the protection of the Statute of Repose, Tex.Civ.Pract. & Rem. Code § 16.009 when that machine is originally installed by another party on real estate, then removed and reinstalled by such other party on real estate at a different location.
We disclaim any intention or desire that the Supreme Court of Texas confine its reply to the precise form or scope of the question certified.